         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 1 of 21



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



 DARLENE STINGER,
 SHARON BUSH and
 TIA NEWTON,

        Plaintiffs,

        V.
                                                            Civil Action No. TDC-20-1052

 FORT LINCOLN CEMETERY,LLC and
 SERVICE CORPORATION
 INTERNATIONAL,

        Defendants.




                                 MEMORANDUM OPINION


       Plaintiffs Darlene Stinger, Sharon Bush, and Tia Newton have filed a civil action against

Fort Lincoln Cemetery, LLC ("Fort Lincoln") and Service Corporation International ("SCI"), in
                                                                                 I


which they allege violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201-219

(2018). Pending before the Court is Defendants' Motion to Dismiss and to Strike Collective

Action Allegations,ECF No,22. For the reasons set forth below,the Motion will be GRANTED.

                                       BACKGROUND


       SCI, a publicly traded company incorporated in and with its principal place of business in

Texas, provides funeral, cremation, and cemetery services through its many subsidiaries. SCI is a

holding company that has no employees. Fort Lincoln is a Maryland limited liability company

that owns and operates a funeral home, crematory, and cemetery in Brentwood, Maryland. SCI

wholly owns Stewart Enterprises, Inc., which wholly owns S.E. Mid-Atlantic, LLC, which in turn
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 2 of 21



wholly owns Fort Lincoln. Fort Lincoln contracts with another SCI subsidiary, SCI Shared

Resources, LLC("SCI Shared Resources"), to provide payroll and other services.

       Plaintiffs were employed by Fort Lincoln as "Counselors." Compl. Yi 15-17, ECF No. 1.

Counselors' duties include selling a range of products, assisting with burials, and conducting

administrative tasks at the office. Counselors are paid according to a compensation system set

forth in Fort Lincoln's "Family Services Sales Incentive Plan Document" ("the Sales Incentive

Plan"). Id          As a part of that system, Counselors receive a commission on any contract

negotiated by the Counselor if various conditions have been met, including that the contract was

not canceled in its first year and was paid on time. Until all conditions are met on a sales contract,

Counselors are paid a portion of the commission as an "Unearned Advance," with the remainder

ofthe commission allocated to a reserve account for the Counselor. Id. IK 37-42. However,ifany

of the required conditions on a contract are never met, the amount of the Unearned Advance on

the contract is deducted from the Counselor's reserve account. Under the compensation system,

if a Counselor's "payable biweekly commission amount" does not add up to the legally required

minimum wage for all hours worked during the relevant pay period, the Counselor is paid a

"Minimum Wage Adjustment" sufficient for the Counselor to have received the minimum wage

for that pay period.
                |    Id. 45. This amount, however, is deducted from the Counselor's total

commissions for the relevant month. The compensation system also provides a structure for

paying overtime and requires that Counselors repay Fort Lincoln for any overpayments.

       Between August 2015 and April 2019, Fort Lincoln required new employees to sign

electronically an arbitration agreement, entitled the "Principles of Employment and Arbitration"

("PEAP"). Joint Record ("J.R.") 9, ECF No. 28-1.
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 3 of 21



       In April 2019, Fort Lincoln adopted a new arbitration agreement, the Mutual Resolution

Process Agreement("MRPA")that had to be signed by all current and new employees. Section

LA ofthe MRPA identifies the "Entities and Persons Covered" by the agreement:

       "Company" means your employer, as shown on your paycheck or earnings
       statement. In the event you believe that another related entity may be responsible
       for any claims asserted under this Agreement, then the entities covered under this
       Agreement will also include Service Corporation International, all of its
       subsidiaries and affiliates and any successor entities (the "Entities"). It also
       includes all officers, directors, associates or agents of the Entities.

J.R. 26. Section LB,in turn, establishes when the MRPA becomes effective:

       Associates, Entities and the Company (the "Parties") agree to the terms of this
       Program. The Associate indicates his or her agreement to this Program and its
       terms and conditions by beginning employment with the Company on the date of
       Associate's hire (the "Effective Date"). By submitting this Program to the
       Associate, the Company and the Entities agree to this Program and its terms and
       conditions.


       Many Associates are currently parties to an agreement entitled the Principles of
       Employment & Arbitration Procedures (the "PEAP"). The PEAP will continue to
       cover all disputes commenced before the Effective Date, unless the Parties agree to
       apply this Program.

Id.


       The MRPA requires arbitration of claims brought against "individuals who are current or

former directors, officers, employees,fiduciaries ofthe Company and/or the Entities, third parties

who provide administrative services," and agents "who acted on the Company's/the Entities'

behalf." J.R. 28. As for the types of disputes subject to arbitration, the MRPA applies to "present

or future claims between an Associate, the Company and the Entities that arise out of or relate in

any way to the Associate's employment application, employment and/or termination of

employment," including claims relating to "employment terms and conditions" and "wages and

compensation." Id. By its express terms, the MRPA applies to claims under the FLSA. J.R. 29.

Under the MRPA, "the rules governing the arbitration will be the then-current Employment
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 4 of 21



Arbitration Rules and Procedures of JAMS," but "[t]he Parties agree that Rules 6(e) and 21 of the

current Employment Arbitration Rules and Procedure do not apply to any arbitration under" the

MRPA. J.R.31.


       Newton signed the PEAP when she was hired in August 2015, then signed the MRPA in

May 2019. Bush signed the PEAP in February 2019 when she started working at Fort Lincoln,

then signed the MRPA in May 2019. Stinger joined Fort Lincoln in June 2019 and signed the

MRPA at that time.


       In their Complaint, Plaintiffs allege that Defendants violated the FLSA by failing to pay

them the minimum wage during certain work weeks. Plaintiffs also allege that Defendants violated

the FLSA by failing to pay them for overtime hours at one and a half times their regular rate.

Plaintiffs further allege that Defendants' compensation system violated the FLSA's requirement

that wages be paid "free and clear" because the system sometimes required future repayment.

Compl.     65-66. Plaintiffs assert an FLSA collective action on behalf of, and seek damages

sustained by, themselves and similarly situated employees.

                                         DISCUSSION


       In their Motion, Defendants seek three different results. First, Defendants seek dismissal

of the present case and to compel arbitration pursuant to Federal Rule of Civil Procedure 12(b)(3)

and the MRPA. Second, Defendants request that the Court strike Plaintiffs' collective action

allegations as barred by the MRPA. Third, SCI seeks dismissal for lack of personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2)on the grounds that it lacks the necessary minimum

contacts with Maryland. Plaintiffs oppose the Motion. In support of their briefing, the parties

have conducted jurisdictional discovery and provided a joint record that totals nearly 400 pages.

The Court also conducted a hearing on the Motion on March 12,2021.
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 5 of 21



        Where jurisdiction is a threshold issue that must be resolved before considering the merits,

the Court first addresses the claim that the Court lacks personal jurisdiction over SCI.

I.      Personal Jurisdiction


        Pursuant to Federal Rule of Civil Procedure 12(b)(2), SCI argues that because it is a Texas

corporation that does not conduct business in Maryland and does not have sufficient minimum

contacts with Maryland, the Court should dismiss the claims against it for lack of personal

jurisdiction.

        A.      Legal Standard

        Under Rule 12(b)(2), the plaintiff has the burden to establish personal jurisdiction. See

Mylan Labs. Inc. v. Akzo, N.V.y 2 F.3d 56, 59-60 (4th Cir.1993). To carry that burden at the

pleading stage, the plaintiff need only make a primafacie showing that the defendant is properly

subject to this Court'sjurisdiction. Id. at 60. In evaluating the plaintiffs showing,this Court must

accept the plaintiffs allegations as true and must resolve any factual conflicts in the plaintiffs

favor. Id. When personaljurisdiction "turns on disputed factual questions,""the court may resolve

the challenge on the basis of a separate evidentiary hearing." Combs v. Bakker, 886 F.2d 673,676

(4th Cir. 1989).

       For a district court to assert personaljurisdiction over a nonresident defendant,the exercise

ofjurisdiction(1)"must be authorized under the state's long-arm statute"; and (2)"must comport

with the due process requirements ofthe Fourteenth Amendment." Carefirst ofMaryland, Inc. v.

Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 396 (4th Cir. 2003). In this instance, the Court

need not assess authorization under the Maryland long-arm statute because, as discussed below, it

finds that an exercise of personal jurisdiction would not comport with due process requirements.
          Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 6 of 21



         A court may exert personal jurisdiction over a nonresident defendant in keeping with due

process if the defendant has "certain minimum contacts" with the forum state, "such that the

maintenance of the suit does not offend 'traditional notions of fair play and substantial justice.'"

Int'l Shoe Co. v. Washington, 326 U.S. 310,316(1945)(quoting Milliken v. Meyer,3U U.S. 457

(1940)). Determining whether a defendant has such contacts is a fact-specific undertaking. Kulko

V. Superior Court ofCal,436 U.S. 84,92(1978).

         Courts distinguish between two types of personal jurisdiction: general and specific. A

court has general personal jurisdiction over out-of-state defendants whose "affiliations with the

State are so continuous and systematic as to render them essentially at home in the forum State."

BNSFRy. Co. v. Tyrrell, 137 S. Ct. 1549, 1558(2017)(quoting                     v. Bauman,571 U.S.

117, 137 (2014)). For a corporate defendant, general jurisdiction typically exists in the state in

which it was incorporated or in which its principal place of business is located. Id. In an

"exceptional case," a corporate defendant's operations in the forum state may be so "substantial"

"as to render it" subject to general jurisdiction there. Id. (quoting Daimler AG, 571 U.S. at 139

n.l9).

         A court has specific personal jurisdiction when the defendant has '"purposefully

established minimum contacts in the forum State' such 'that [it] should reasonably anticipate being

haled into court there.'" Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016)

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)). In assessing whether

specific jurisdiction exists, the court must consider "(1) the extent to which the defendant

purposefully availed itself of the privilege of conducting activities in the State;(2) whether the

plaintiffs' claims arise out of those activities directed at the State; and (3) whether the exercise of

personaljurisdiction would be constitutionally reasonable." Id. (quoting               Inc. v. Digital
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 7 of 21



Serv. Consultants, Inc., 293 F.3d 707,712(4th Cir.2002)). A plaintiff must prevail on each prong.

Id.


       B.      Due Process


       In arguing that this Court has personal jurisdiction over SCI, Plaintiffs allege that "SCI

controls the operations ofFort Lincoln." Compl.^ 12. Plaintiffs primarily on rely on the follovving

facts. First, SCI, through various other subsidiaries, owns both Fort Lincoln and SCI Shared

Resources, the company which provides payroll services to Fort Lincoln. Second, certain of

Plaintiffs' pay stubs include the SCI logo and were issued from an address in Houston, Texas,

shared by SCI and SCI Shared Resources,and "SCI Shared Resources LLC,Agent for Fort Lincoln

Cemetery" is listed as Plaintiffs' employer on their Internal Revenue Service Forms W-2("W-

2s"). J.R. 341. Similarly, "SCI Shared Resources LLC" was referenced as the employer on

Stinger's COBRA insurance documents. J.R. 343.

       Third, Plaintiffs allege that SCI "set the compensation plan" and controlled "the pay

practices" of Fort Lincoln, based on the fact that the Sales Incentive Plan is labeled as an SCI

document, states that it is consistent with "SCI's philosophy," and defines the term "SCI" as used

in the Sales Incentive Plan as "the affiliated entity of Service Corporation International that

employs you." J.R. 336. Fourth, Plaintiffs allege that "SCI set the polices that controlled" how

Fort Lincoln personnel work, based on the fact that their work is governed by "the Dignity

Memorial Family Services Guidebook," and the Dignity Memorial trademark is registered to

another SCI subsidiary, "SCI Management L.P.," and its general partner, "SCI Administrative

Services, L.L.C." J.R. 394. The "Dignity Memorial Family Service Guidebook" states on its face

that it is copyrighted by "SCI Funeral & Cemetery Purchasing Cooperative,Inc.," J.R. 222, which,

as stated at the hearing by counsel for Defendants,is a predecessor name for SCI Shared Resources.
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 8 of 21



Fifth, the MRPA includes "Service Corporation International, all of its subsidiaries and affiliates

and any successor entities" as parties bound by the MRPA. J.R. 26.

       Generaljurisdiction does not exist because it is undisputed that SCI is a Texas corporation

and maintains its principal place of business in Houston, Texas, and the handlul of Maryland

contacts alleged by Plaintiffs do not suggest that SCFs operations in Maryland are so significant

as to present an "exceptional case." BNSFRy. Co., 137 S. Ct. at 1558. Plaintiffs do not argue

otherwise.


       As for specific jurisdiction, Plaintiffs have failed to identify sufficient contacts with

Maryland that relate to their claims and establish purposeful availment by SCI. The fact that Fort

Lincoln is a wholly owned subsidiary of SCI does not alone establish specific jurisdiction. See

Mylan Labs, Inc., 2 F.3d at 63. Although Plaintiffs highlight various ways in which subsidiaries

of SCI or entities with "SCI" in their name,most notably SCI Shared Resources, are connected in

some way to Fort Lincoln's business operations in Maryland, Plaintiffs have not established that

SCI—^the corporate entity actually named as a Defendant—^has purposefully availed itself of

Maryland through its own activities related to Plaintiffs' claims. While Plaintiffs allege that SCI

directly imposes the Sales Incentive Plan on Fort Lincoln,the only direct evidence on this issue is

the statements in the declaration by Janet Key, an SCI Shared Resources official, that SCI is a

holding company with no employees,"does not manage the business activities" of Fort Lincoln,

does not "hire,supervise or terminate" its employees,and does not pay their salaries. J.R. 2-3;see

Carefirst ofMaryland, Inc., 334 F.3d at 403 (affirming the district court's finding that it lacked

personal jurisdiction where the court relied on jurisdictional discovery, including affidavits). The

Sales Incentive Plan itself, while containing references to "Service Corporation International,"

states that "SCI" merely "refers to the affiliated entity of Service Corporation International that
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 9 of 21



employs you" and thus does not establish that SCI actually manages Fort Lincoln's business

activities or controls its pay structure. J.R. 336.

        Though both SCI and SCI Shared Resources are referenced in the payroll records,

consideration ofthose records leads to the conclusion that SCI Shared Resources, rather than SCI,

had a role in Fort Lincoln's payroll activities, particularly where the W-2s list "SCI Shared

Resources LLC," not SCI, as the employer. J.R. 341. Likewise, it is SCI Shared Resources, not

SCI, whose predecessor company name is listed on the Dignity Memorial Family Services

Guidebook. Where these alleged jurisdictional contacts are those of SCI's subsidiaries, Plaintiffs'

attempt to impute them to SCI fails. In Maryland, the "agency" test is used to assess whether to

pierce the corporate veil for the purposes of personal jurisdiction. MylanLabs, Inc., 2 F.3d at 61.

Maryland's agency test allows a court to attribute the contacts of a subsidiary to an out-of-state

parent corporation "only if the parent exerts considerable control over the activities of the

subsidiary." Id. at 61. The most important factor in assessing control is "whether significant

decisions ofthe subsidiary must be approved by the parent." Id. Other factors include: (l)whether

the parent and subsidiary "maintain separate books and records, employ separate accounting

procedures, and hold separate directors' meetings"; and (2) whether the subsidiary has "some

independent reason for its existence, other than being under the complete domination and control

of another legal entity simply for the purpose of doing its act and bidding." Id. (citations omitted).

        Plaintiffs do not allege, and the facts do not establish, that Fort Lincoln must receive SCI's

approval for significant decisions, that SCI maintains overlapping financial books, accotmting

procedures, or directors' meetings with Fort Lincoln, or that Fort Lincoln has no independent

reason for existence.     The same is true for SCI Shared Resources and the other identified

subsidiaries. Accordingly,the contacts ofSCI's subsidiaries, including SCI Shared Resources, are
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 10 of 21



not properly imputed to SCI for the purpose ofassessing personaljurisdiction over SCI. See Haley

Paint Co. v. E.L DupontDe Nemours and Co.,775 F. Supp. 2d 790,793, 799-800(D. Md. 2011)

(declining to pierce the corporate veil and finding no personal jurisdiction where the subsidiary

with Maryland contacts had a separate corporate entity, maintained its own corporate records, bank

accounts, payroll and assets, and controlled its own day-to-day operations, and where plaintiffs'

evidence of control by the parent company consisted of "corporate newsletters and investor

communications" that were "corporate puffery regarding" the synergies between the parent and

subsidiary); Newman v. Motorola, Inc., 125 F. Supp. 2d 717, 723 (D. Md. 2000)(declining to

pierce the corporate veil and finding no personal jurisdiction over a parent company where the

subsidiary was a separate corporate entity, maintained "its own financial records," had a "separate

purpose,"and was not alleged to be"a sham corporation,"even though the subsidiary's SEC filings

stated that the parent would "control [its] management and affairs").

       Alternatively, Plaintiffs argue that SCI should be subject to personal jurisdiction because

SCI and Fort Lincoln were their joint employers, pursuant to Salinas v. Commercial Interiors, Inc.,

848 F.3d 125 (4th Cir. 2017), in which the United States Court of Appeals for the Fourth Circuit

adopted a six-factor test, separate and distinct from the requirements for personal jurisdiction, for

assessing joint-employer status under the FLSA. Id. at 141-42. Although a company with joint-

employer status could be deemed to be subject to personal jurisdiction in the state of employment

if the factors supporting joint-employer status also constitute adequate contacts for specific

jurisdiction,the evidence presently does not support a finding that SCI meets enough ofthe factors

to so qualify, such as the factors relating to having the power to hire or fire a worker, having the

power to supervise workers, and having ownership or control over the premises. See id. at 141.

Notably, certain factors, such as whether the two entities jointly share employer functions such as



                                                 10
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 11 of 21



handling payroll, would apply to other subsidiaries of SCI,such as SCI Shared Resources, but not

SCI itself.   See id.    Because SCI's own contacts with the forum state are minimal and its

subsidiaries' contacts with Maryland cannot be imputed to it, these facts do not establish personal

jurisdiction over SCI.

       As for the issue of SCI's status as a party to the MRPA,although the MRPA was signed

by Plaintiffs in Maryland, because the MRPA appears to be a form document that likely was

drafted for general use across the United States, and SCI is brought into the agreement as a party

only because Plaintiffs have taken the position that it is "another related entity" that "may be

responsible for" their claims, J.R. 26, the present record does not definitively establish that SCI

"purposely availed itself of the privilege of conducting activities" in Maryland through this

agreement. See Perdue Foods LLC, 814 F.3d at 189. The Court need not seek additional facts

about SCI's role in the adoption of the MRPA to further assess whether SCI's status as a party to

the MRPA could confer personal jurisdiction in this Court because, as set forth below, based on

that status, all claims against SCI must be dismissed and sent to arbitration. See infra Part II.

Notably, SCI cannot evade Plaintiffs' claims entirely because during the hearing on the Motion,

SCI committed that if this case is sent to arbitration pursuant to the MRPA,it will not challenge

the jurisdiction of an arbitrator in Maryland to hear the claims against SCI. Because the present

record does not support a finding of personaljurisdiction, the Court will grant the Motion as to the

claims against SCI and dismiss those claims without prejudice.




                                                11
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 12 of 21



II.     Arbitration


        Defendants seek dismissal of this case on the grounds that, based on the Plaintiffs'

execution of the MRPA,the parties are bound to resolve their dispute in arbitration. Defendants

assert this argument under Federal Rule of Civil Procedure 12(b)(3) as a motion to dismiss for

improper venue. See Aggarao v. MOL Ship Management Co., Ltd.,675 F.3d 355,365-66 n.9 (4th

Cir. 2012)(noting that an arbitration clause has been characterized as a forum selection clause,

and that "a motion to dismiss based on a forum-selection clause should be properly treated under

Rule 12(b)(3) as a motion to dismiss on the basis of improper venue"(citation omitted)).

        A.      Legal Standard

        In seeking dismissal. Defendants argue that under the Federal Arbitration Act("FAA"),9

U.S.C. §§ 1-16 (2018), the parties' arbitration agreement must be enforced. The FAA states that:

        A written provision in any maritime transaction or a contract evidencing a
        transaction involving commerce to settle by arbitration a controversy thereafter
        arising out of such contract or transaction, or the refusal to perform the whole or
        any part thereof, or an agreement in writing to submit to arbitration an existing
        controversy arising out of such a contract, transaction, or refusal, shall be valid,
        irrevocable, and enforceable, save upon such grounds as exist at law or in equity
        for the revocation of any contract.

Id. § 2. Upon a finding that an issue is "referable to arbitration under such an agreement," a court

"shall on application of one ofthe parties stay the trial of the action until such arbitration has been

had in accordance with the terms of the agreement[.]" Id. § 3. Thus, a litigant in federal court

may compel arbitration under the FAA upon a demonstration of: (1) the existence of a dispute

between the parties;(2) a written agreement that includes an arbitration provision that purports to

cover the dispute;(3)the relationship of the transaction, which is evidenced by the agreement, to

interstate or foreign commerce; and(4)the failure, neglect, or refusal ofthe other party to arbitrate

the dispute. Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1991). Here, the Plaintiffs

dispute only the second ofthese elements, arguing that there is no valid agreement to arbitrate their

                                                  12
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 13 of 21



claims against Fort Lincoln and SCI. In deciding whether such a valid arbitration agreement exists

between the parties, the Court applies ordinary state law principles governing the formation of

contracts. First Options ofChicago, Inc. v. Kaplan^ 514 U.S. 938, 944(1995). Because there is

no dispute that the relevant arbitration agreements were entered into in Maryland, Maryland law

applies to the evaluation of their formation and the interpretation of their terms. See Kramer v.

Bally's Park Place, Inc., 535 A.2d 466, 467(Md. 1988)(stating that "the law of the jurisdiction

where the contract was made controls its validity and construction").

       B.      Applicable Agreement

       As a threshold issue, Plaintiffs argue that the PEAP,not the MRPA, applies to their claims

based on alleged FLSA violations that occurred before they signed the MRPA. The distinction is

ofsignificance because the MRPA bars Plaintiffs from asserting a class or collective action, while

the PEAP does not.


       Under Maryland law, contract terms are interpreted by considering the "customary,

ordinary, and accepted meaning of the language used." Fister v. Allstate Life Ins. Co., 783 A.2d

194, 199 (Md. 2001). Section LB of the MRPA states: "The PEAP will continue to cover all

disputes commenced before the Effective Date, unless the parties agree to apply this Program."

The MRPA defines "Effective Date" as the date of an employee's hiring and defines "Covered

Disputes" to include "present or future claims" between the employer and the employee that "arise

out of or relate in any way" to the employee's employment, including claims related to "wages

and compensation" and specifically any claims under the FLSA. J.R. 26, 28-29. Each Plaintiff

received and signed the MRPA in 2019.

       Plaintiffs argue that the PEAP applies to a Plaintiffs claim that arose before that particular

Plaintiff signed the MRPA, because the term "disputes" as used in MRPA Section LB should be



                                                13
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 14 of 21



interpreted to mean "both filed and potential causes of action." Opp'n at 9, ECF No. 24-1. This

reading overlooks the critical phrase, "commenced before the Effective Date," which modifies

"disputes." J.R. 26. Under Maryland law, a claim arises or accrues when its factual predicates

occur and the plaintiffknows or should have known that they have occurred. See Litz v. Maryland

Dept. of Environment, 76 A.3d 1076, 1092-93 (Md. 2013) (stating the accrual rule for inverse

condenmation); Vigilant Ins. Co. v. Luppino,723 A.2d 14,17(Md. 1999)(stating the accrual rule

for breach of contract). An action does not "commence," however, until the plaintiff files suit.

See Md. Code Ann. Gts. & Jud. Proc. § 5-101 (LexisNexis 2020)("A civil action at law shall be

filed within three years from the date it accrues unless another provision of the Code provides a

different period oftime within which an action shall be commenced."); id. § 5-119(providing that

if"a civil action or claim is commenced by a party within the applicable period oflimitations and

is dismissed without prejudice, the party may commence a new civil action or claim for the same

cause against the same party" within certain deadlines); of. Fed. R. Civ. P. 3 ("A civil action is

commenced by filing a complaint with the court."). Based on this distinction, and the plain

meaning ofthe term,to "commence"requires an affirmative step to initiate or file a formal dispute

and does not refer merely to the existence or discovery of a potential dispute. Though the MRPA

does not specifically define the term "commence," it recognizes this distinction when it states that

a party "starts" the MRPA's dispute resolution process"by giving the other party notice in writing"

that includes "the nature of all claims, the facts upon which such claims are based and the relief or

remedy sought." J.R. 30. In light of these definitions, "disputes commenced before the Effective

Date" refers to disputes that were formally initiated, such as by issuing the written notice

contemplated by the MRPA or by filing an actual lawsuit, before the MRPA took effect in 2019.

The PEAP thus applies only to disputes for which such action was taken before the parties entered


                                                 14
          Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 15 of 21



into the MRPA. Because Plaintiffs do not argue that they actually initiated such proceedings

before entering the MRPA,the MRPA controls, and the PEAP does not apply to. Plaintiffs' present

claims.


          C.     Unconscionability

          Plaintiffs further argue that the Motion should be denied because the MRPA is both

substantively and procedurally unconscionable. The FAA "permits agreements to arbitrate to be

invalidated by generally applicable contract defenses, such as fraud, duress, or unconscionability,

but not by defenses that apply only to arbitration or that derive their meaning from the fact that an

agreement to arbitrate is at issue." AT&T Mobility, LLC v. Concepcion„ 563 U.S. 333,339(2011).

"An unconscionable bargain or contract has been defined as one characterized by extreme

unfairness, v^hich is made evident by(1)one party's lack ofmeaningful choice, and(2)contractual

terms that unreasonably favor the other party." Walther v. Sovereign Bank, 872 A.2d 735, 743

(Md. 2005)(citations omitted).

          Plaintiffs argue that the MRPA is substantively unconscionable because it unreasonably

favors the employer in that it bars an employee from "compelling third-party document or

deposition discovery" and also prevents an employee from compelling "the hearing testimony of

employees and former employees of Fort Lincoln." Opp'n at 7-8. As the MRPA provides that

arbitrations will be governed by the JAMS Employment Arbitration Rules and Procedure, some

discovery is authorized in an arbitration conducted pursuant to the MRPA. JAMS Rule 17(a)states

in part that:

          The Parties shall cooperate in good faith in the voluntary and informal exchange of
          all non-privileged documents and other information(including electronically stored
          information ("ESI")) relevant to the dispute or claim immediately after
          commencement of the Arbitration. They shall complete an initial exchange of all
          relevant, nonprivileged documents, including, without limitation, copies of all
          documents in their possession or control on which they rely in support of their

                                                  15
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 16 of 21



       positions, names ofindividuals whom they may call as witnesses at the Arbitration
       Hearing and names of all experts who may be called to testify at the Arbitration
       Hearing, together with each expert's report, which may be introduced at the
       Arbitration Hearing.

J.R. 362-63. In addition. Rule 17(b) allows each party to "take at least one deposition of an

opposing Party or an individual under the control of the opposing Party" and grants the arbitrator

discretion to permit additional depositions based on "the reasonable need for the requested

information." J.R. 363. Notably, Rule 22(d) does not require "[s]trict conformity to the rules of

evidence," and Rule 22(e) allows the arbitrator to "consider witness affidavits or other recorded

testimony even ifthe other Parties have not had the opportunity to cross-examine." J.R. 365-66.

       The MRPA, however, states that "[t]he Parties agree that Rules 6(e) and 21 of the current

Employment Arbitration Rules and Procedure do not apply to any arbitration under" the MRPA.

J.R. 31. Rule 21 provides that:

       At the written request of a Party, all other Parties shall produce for the Arbitration
       Hearing all specified witnesses in their employ or under their control without need
       of subpoena. The Arbitrator may issue subpoenas for the attendance of witnesses
       or the production of documents either prior to or at the Hearing pursuant to this
       Rule or Rule 19(c). The subpoena or subpoena duces tecum shall be issued in
       accordance with the applicable law. Pre-issued subpoenas may be used in
       jurisdictions that permit them. In the event a Party or a subpoenaed person objects
       to the production of a witness or other evidence, the Party or subpoenaed person
       may file an objection with the Arbitrator, who shall promptly rule on the objection,
       weighing both the burden on the producing Party and witness and the need of the
       proponent for the witness or other evidence.

J.R. 365. By eliminating Rule 21,the MRPA apparently precludes, absent voluntary cooperation,

not only any discovery from third parties, whether of documents or deposition testimony, but also

the ability of Plaintiffs to compel the testimony ofcompany witnesses at the arbitration hearing.

       Arbitration agreement terms that preclude parties from "effectively vindicating their

statutory rights" can render the agreement substantively unconscionable. In re Cotton Yarn

Antitrust Litigation, 505 F.3d 274, 286 (4th Cir. 2007). Courts have acknowledged that an


                                                16
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 17 of 21



arbitration agreement's terms relating to discovery may unfairly advantage the employee when

most of the evidence and witnesses are under the control of the employer. See, e.g., Domingo v.

AmeriquestMortg. Co.,70 F. App'x 919,920-21 (9th Cir. 2003). Restrictions on discovery may

provide a basis for concluding that an arbitration agreement is unenforceable ifthey prevent a party

from having a "fair opportunity to present their claims." Gilmer v. Interstate/Johnson Lane Corp.,

500 U.S. 20, 31 (1991). Courts have found arbitration agreements unenforceable based in part on

unreasonable limitations on discovery. See, e.g., Walker v. Ryan's Family Steak Houses, Inc.,400

F.3d 370, 387-88 (6th Cir. 2005); Domingo, 70 F. App'x at 921; Geiger v. Ryan's Family Steak

Houses, Inc., 134 F. Supp. 2d 985, 996(S.D. Ind. 2001). Generally, however,"[b]ecause limited

discovery is a consequence of perhaps every agreement to arbitrate, it cannot, standing alone, be a

reason to invalidate an arbitration agreement." In re Cotton Yarn Antitrust Litigation, 505 F.3d at

286. Under Maryland law, a provision generally notifying the parties that arbitration "may result

in limited discovery" is insufficient to render an arbitration agreement substantively

unconscionable. Freedman v. Comcast Corporation, 988 A.2d 68, 87, 89(Md. Ct. Spec. App.

2010) (noting that "[pjarties commonly agree to arbitrate under limited discovery"). Here,

Plaintiffs' objections to the arbitration agreementfocus almost entirely on limitations on discovery,

specifically, the elimination of the ability to subpoena third parties for documents or deposition

testimony.

       Plaintiffs identify two objectionable provisions that arguably extend beyond discovery

limitations. By eliminating JAMS Rule 21, the MRPA also removed a requirement that, upon

request of a party, other parties must produce "specified witnesses in their employ or under their

control without need of subpoena" and a provision authorizing the arbitrator to issue subpoenas

for third-party witnesses to testify at the arbitration hearing. J.R. 365. Although a combination of



                                                 17
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 18 of 21



discovery limitations and other restrictions, such as limitations on the conduct of the arbitration

hearing itself, potentially could render an arbitration agreement substantively unconscionable,

Plaintiffs have the burden to establish that the specific terms at issue will actually prevent them

from "vindicating their statutory rights." In re Cotton Yarn Antitrust Litigation^ 505 F.3d at 286.

"This burden is a substantial one and cannot be satisfied by a mere listing of ways that the

arbitration proceeding will differ from a court proceeding, or by speculation about difficulties that

might arise in arbitration." Id. at 286-87 (finding that the plaintiffs in an antitrust case failed to

meet this burden even though they argued that an arbitration agreement's discovery limitations

would have an adverse impact because "antitrust claims are uniquely dependent on the ability to

engage in wide-ranging discovery").

       Here, Plaintiffs have failed to meet this burden. Pursuant to JAMS Rule 17, Plaintiffs

likely would be able to obtain relevant documents in the possession or control of Fort Lincoln.

Under the plain language of the MRPA, SCI and SCI Shared Resources are parties to the MRPA,

and at the hearing, SCI's counsel committed that SCI would not seek to argue that the arbitrator

lacks jurisdiction over it, so SCI would be a party to the arbitration and would be required to

produce relevant documents in its possession. Though SCI Shared Resources is not a named party

in the present action, Defendants also conceded at the hearing that all relevant documents held by

SCI, SCI Shared Resources, or any other subsidiaries of SCI are, as a legal and factual matter, in

the possession and control of Defendants, as are any phone records relating to company phones

used by Fort Lincoln personnel, and thus would be subject to discovery in the arbitration

proceeding.

       As for witnesses. Rule 17 provides that Plaintiffs could take at least one deposition of a

company witness and could be granted leave to take other depositions based on "the reasonable



                                                 18
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 19 of 21



need for the requested information." J.R. 363. Though Plaintiffs have asserted that they may need

testimony from current and former Fort Lincoln employees to establish the number of hours

worked by Plaintiffs, they have not stated how many and which current Fort Lincoln employees

they would seek to depose and have thus not shown how this provision, which permits multiple

depositions if authorized by the arbitrator, would actually prevent them from securing the

testimony of any relevant company witnesses. See Geiger, 134 F. Supp. 2d at 996 (stating that

"discovery procedures," including "allowing just one deposition as of right," "alone do not

necessarily make the forum unsuitable; rather, it is the limited discovery, controlled by a

potentially biased arbitration panel, which creates the unfairness to claimants"). Though the

removal ofRule 21 would also eliminate a requirement that company witnesses be produced at the

arbitration hearing, because Rule 22(e) permits the arbitrator to receive and rely upon witness

affidavits and deposition testimony, Plaintiffs' failure to demonstrate that necessary company

witnesses cannot be deposed also precludes a finding that this rule change would preclude a fair

opportunity to present evidence on their claims derived from such witnesses. Finally, Plaintiffs

also have not specifically identified any former Fort Lincoln employees whose deposition or

hearing testimony they would need in order to fairly present their claims but whose appearance

could not be obtained without a subpoena. As a practical matter. Defendants' counsel committed

at the hearing to agree to the issuance of subpoenas to third-party witnesses to appear at the

arbitration hearing. Under these circumstances, the Court finds that Plaintiffs have not met their

burden to establish that the arbitration agreement so "unreasonably favor[s] the other party" as to

be substantively unconscionable. Walther, 872 A.2d at 743.

       In so concluding, the Court does not find that an arbitration agreement that eliminates

procedural safeguards such as Rule 21 could not be deemed substantively unconscionable.



                                                19
         Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 20 of 21



particularly in combination with other restrictions. Indeed, when a company requires its

employees to submit to an arbitration agreement that generally adopts standard arbitration rules

such as the JAMS rules,the affirmative decision to modify such well-established rules by excising

a significant rule such as Rule 21 and thereby to curtail employees' ability to secure information

in support of their claims can only be interpreted as an unseemly effort to gain fiirther advantage

in the arbitration proceeding. Nevertheless, where Plaintiffs have done no more than describe

"difficulties that might arise in arbitration" as a result of these terms, the Court does not find that,

under the present circumstances, the MRPA is substantively unconscionable. In re Cotton Yarn

Antitrust Litigation, 505 F.3d at 286-87.

        Plaintiffs further argue that the MRPA was procedurally unconscionable under Maryland

law because it is a contract of adhesion, presented with no opportunity for negotiation, and which

they were required to sign in order to start employment with Fort Lincoln. Under Maryland law,

however, a plaintiff must prove both forms of unconscionability to prevail, Walther, 872 A.2d at

746-47(stating that,"even assuming arguendo that" an agreement is "a contract of adhesion, that

is not the end ofthe inquiry—^we must examine the substance of the particular provision at issue,

the arbitration clause,to decide whether it is unconscionable");Freedman,988 A.2d at 85("[B]oth

procedural and substantive unconscionability must be present in order for a court to invalidate a

contractual term as unconscionable."). Because the Court has concluded that the MRPA is not

substantively unconscionable under the present circumstances, it need not determine whether the

MRPA is procedurally unconscionable.

        Where the MRPA is not substantively unconscionable and is therefore enforceable, the

Court will grant the Motion and dismiss all claims in favor of arbitration.




                                                  20
        Case 8:20-cv-01052-TDC Document 31 Filed 03/23/21 Page 21 of 21



III.   Motion to Strike Collective Action Allegations

       Section III ofthe MRPA prohibits collective or class actions, and the MRPA also prohibits

arbitrators from consolidating actions pursuant to JAMS Employment Arbitration Rules and

Procedure Rule 6(e). In response to Defendants' request that the collective action allegations be

stricken pursuant to these provisions, Plaintiffs argue only that the PEAP applies to claims that

predate the MRPA and therefore allows collective action allegations stemming from that time

period. As discussed above, however,the MRPA applies to the claims in this case. See supra Part

II.B. Because the MRPA prohibits collective actions and such a prohibition is lawful, Walther^

872 A.2d at 751, Defendants' Motion to Strike Collective Action Allegations will be granted.

                                        CONCLUSION


       For the foregoing reasons, the Defendants' Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(3), Strike the Collective Action Allegations, and Dismiss the Complaint against

SCI for Lack ofPersonal Jurisdiction will be GRANTED. A separate Order shall issue.




Date: March 23,2021
                                                    THEODORE D. CHUAN<
                                                    United States District Ji




                                               21
